                              Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 1 of 47
JS 44 (Rev. 0949)                                                           CIVIL COVER SHEET
The J.S 44 Civil cover sheet and the information contained herein .neither replace nor supplement the filin and service of pleadings 01 uului pupils 'as ie8nucu uy now, cxccpl as
provided by local. Niles ot.court. This form, approved by the Judicial Conlbrcncc of the united States In Jepteiiiber 1974, is required lbr the use of the jerk of Court for the
purpose ot initiating the civil docket sheet. (SEE INSTYU/(.l7Y()NS UN nl=l,l"l'l'/IGE OF 77~/ISFORM.)

                                                                                                                DEFEND               T               .                      .
lé8?m"SLo6?él§£'FFS                                                                                           Contlnental!e 8@ Americas LLC and Tlre Rack


    (b) County of Residence of First Listed Plaintiff B uc ks Count y                                           County of Residence ofFirsl Listed Defendant       Lancaster Cnty,                  S. Carolina
                          (Amw/=1'ln U.s. Pl.AIIWIFF CASEQ                                                                               (IN us Pl.AlN77I"I"CASIiS UNH)
                                                                                                                NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                        THE 'I`1{A(j'I' OF LAND INVOLVED.

    (C) Attorneys (Firm Name, A¢hll'c'xx, and 7`e/ep/lone Number)                                                Attorneys (lf kmmvy
Joseph A. Cullen, Jr., Esq.                           287-907-9600                                            Kevin E. Hexstall, Esq.                            Thomas E. Tyler, Esq.
777 Township Line Rd. #120                                                                                    2000 Market St., Suite 2300                        123 South Broad Street, Suite 2102
Yardley, PA 19067                                                                                             Philadelphia, PA 19103                             Philadelphia, PA 19109
II. BASIS OF JURISDICTION (P/¢1<*eulr ",\"' in One /Jax ()NI))                                   Ill. CITIZENSHIP OF PRINCIPAL PARTIES (l'/ace (Ill "/\"' in O/le Bavfar f'lninri[/
                                                                                                            (l'hr I)iverxi/y Cames OHM                                          mn/ Use Box for Drf1dnnI)
D I     U.S. Govemmenl                D 3 Federal Question                                                                            PTF        DEF                                          PTF      DEF
          Plaintiff                         (US Gnvernmelll Nil n Pa/'0)                              Citizen of This State           a( l       D l       Incorporated or Principal Place      cl 4   o 4
                                                                                                                                                              of Busincss In This Stale

0 2     U.S. Govenlmsnl               M 4 Diversity                                                   Citizen of Ano\her Slate           o 2     M 2       Incorporated and Principal Place      o 5     M5
          Dcflcndanl                           (lmlicare C`ilizen.v/up Q/Pnrlies in I/em I/I)                                                                 of Business In Another State

                                                                                                      Citizen or Subject of a          D 3       M 3       Forcign Nation                        D 6      0 6
                                                                                                        Foreign Country
IV. NATURE OF SUIT fl'/ace (Ill "X" in One Box ()n/W                                                                                              Click here for: Nature of Suit Code Descriptions.
            CONTRACT                                            TORTS                                    FORFEITURE/PENALTY                        BANKRUPTCY                    OTHER STATUTES
1   110 Insurance                        PERSON.-\L INJURY                 PERSONAL INJURY            * 625 Drug Related Seizin,               422 Appeal 28 USC 158              375 False Claims Act
'I 120 Marine                            310 Airplane                  .   365 Pcrsoml lnjl w -              oflPropelly 21 USC 88]            423 \Vitlldrnwwl                   376 Qui Tam (31 USC
"I 130 Miller /\cl                       315 Airplane Product                   Product Liability     1 690 Other                                   28 USC 157                        3729(a))
-l 140 Negotiable lllslrumenl                Liability                 - 367 llealth Care/                                                                                        400 Slave Reapponionmenl
-l 150 Recovery of Overpayment           320 Assault, Lib cl &                Pl\arinlce11tical                                                PROPERTY RIGHTS                    4 10 Antilmsl
        & Enforcement ofludglnem             Slander                          Personal Injury                                               - 820 C`opyrigl\ts                    430 Banks and Banking
-l 151 Medicare Act                      330 Federal Employers'               Product Liability                                             1 830 Patent                          450 Commerce
-l 152 Recovery of Dcihulled                 Liability                 ' 368 Asbestos Personal                                              7 835 Patent - Abbreviated            469 Deponnlion
        Sludenl Loans                    340 Marine                             Injury Product                                                     New Drug Application           470 Rackctccr Influenced and
        (Excludes Veterans)              345 Marine Product                    Liability                                                   D 840 Trademark                            Corrupt Orgal\iz'\lions
    153 Recovery oflOverpaylllellt           Liability                   FERSONAL PROPERTY                         LABOR                       SOCIAL SECURITY                    480 Consumer Credit
        oIIVeleranls Benefits            350 Motor Vehicle                 370 Other Fraud            D 710 Fair Labor Standzwds           IJ 861 H1A(l39sm                           (IS USC 1681 or I692)
    160 Slockholders` Suits              355 Motor Vehicle                 371 'l`nllh iii Lending             Act                             862 Black Lung (923)               485 Telephone Consumer
'i 190 ii her Contract                      Product Liability              380 'then Personal         'I 720 Lab ox in Ianagelncm              863 DIsC/DIWW (405(g))                 Protection Act
'1 195 Contract Product Liability        360 Other Personal                   Property Damage                  Relations                       864 SSID Title XVI                 490 Cable/Sat TV
    196 Franchise                           lujury                     -i 385 Property Damage         -l 740 Railway Labor Act                 865 RSI (405(8))                   850 Securities/Colnmodities/
                                     'l 362 Personal injury -                 Product Liability           751 Family 'md Mcdiml                                                       Exchange
                                            Medical R lalpractice                                              Leave Act                                                          890 Other SlanNory Actions
        REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS             D 790 Other Labor l.i(iga!ion             FEDERAL TAX SUITS                  891 Agricultural Acts
    210 Land Condemnation            7 440 Other Ci\ it Rights           HHb€HS Corpus:                   791 Employee Retirement           ` 870 Taxes (U.S. Plaintiff            893 Environmental Matters
    220 Foreclosure                  'I 441 Voting                    - 463 .~\licn Detainee                  Income Security Act                   or Defendant)                  895 Freedom of lllfonnatioll
    230 Real Lease pa Ejeclment      'I 442 Employment                    510 Motions lo Vacate                                             'l 871 IRS-Third Party                     Act
    240 Tons lo Land                 D 443 HDusin_L/                          S¢l1[¢l\¢¢                                                            26 USC 7609                 'I 896 Arbitration
    245 Ton Product liability               Acconunodntions           - $30 Gencml                                                                                              1 899 Administrative Proccdilrc
    290 All Other Real Propcny       D 445 Amer. w/Disabilities -     - 535 Death Penalty                   IMMIGRATION                                                               AcVRcvicw or Appeal of
                                            EtnployInem                  ()l'her:                     O 462 Naturalization Application                                                Agency Decision
                                         446 Amer. w/D$sabilities -   - 540 Mnndalnus & Other         D 465 Other hnI\\igrnlion                                                 1 950 Constitiltionality of
                                            Olher                     D 550 Civil Rights                    Actions                                                                    State Stamtcs
                                     D 448 Education                  Fl 555 Prison Condition
                                                                      D 560 Civil Dctnincc
                                                                              Conditions of
                                                                              Colifincmcnt
V. ORIGIN (Place an ",\"' 1II One [fur OHM
D I  Original.     M2 Rem oved from                      o3           Remanded from             D 4 Reinstated or         U 5 Transfcrreq from             D 6    Multidistrict          U 8 Multidistrict
     Proceeding            Stale Court                                Appellate Court                Reopened                  Another Districl                   LItIgatIon .               Litigation -
                                                                                                                                  61P¢¢'M\9                        l`ranstler                Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Dn /lol 1:i!ejnrisllicliu/ull slzlllllm' 111110.91 lliven\'il_p9z
                                          28 U.S.C. § 1332
VI. CAUSE OF ACTION                      Brief dcscriptioii of cause;
                                          Strict products Ilablllty, negligence, breach of warranty
VII. REQUESTED IN     D CHECK iF '11-us is A CLASS ACTION                                                DEMAND $                                        CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER RULE 23, F.R,Cv.P.                                                                                                       JURY DEMAND:               O Yes        DNQ
VIII. RELATED CASE(S)
                        (See ir.=srr°uc!inr:.v):
      IF ANY                                     JUDGE                                                                                         DOCKET NUMBER
DATE                                                                       SIGNAT        F       ORNEY F RE
1 0 /2 8 /2 0 1 9
FOR OFFICE USE ONLY                                                          ,3,lz;,0 -31
    RECEII"l` II                  AMOUNT                                     APPLYING IFP                                     JUDGE                               MAG. JUDGE
                          Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 2 of 47
                                                             UNITED STATES DISTRICT COURT
                                                       FOR THE EASTERN DISTRICT 0F PENNSYLVANIA

                                                                          DESIGNATION FORM
                     (lo be used by counsel or pro se Illainlwlo indicate the cnlegoly of /he case for /he purpose ofaxsignmenl Io /he approprinle caleudm)

Address of Plaintiff:                                Robert Sokolove, 376 David Drive, Langhorne, PA 19047
A                                 Continental Tire the Americas LLC, 1830 MacMiIlian Park Drive. FL Mill, SC 29707, Tire Rack, 7101 Vorden Parkway, South Bend, IN 46628
     ddress of Defendant:

Place of Accident, Incident OI' Transaction:
                                                          Westerly direction on 1-76 located in Charleston Township, Chester County, Pennsylvania



RELA TED CASE, IFANY:

Case Number:                                                     Judge:                                                      Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

I.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                   No
       previously terminated action in this court?

2,     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                   No
       pending or within one year previously terminated action in this court?

3.     Does this case involve the v'llidity Ol' infringement of a patent already in suit or any earlier                         Yes                   No
       numbered case pending or within one year previously terlninated action of this court"

4.     Is this case a second Of' successive habeas corpus, social security appeal, or pro se civil rights                       Yes                   No
       case tiled by the same individual?

I certify that, to my knowledge, the within case              is /      is not related to any case now pending or within one year previously tenninatcd action in
this court except as noted above.

DATE:      10/28/2019                                                            ?     Ml
                                                                          AI1oI11ey»al-Lmv / Pro Se PI(NHIW
                                                                                                                                                 81248
                                                                                                                                           Allorney I.D. H (lfupplicnble)


CIVIL: (Place a \/ ill one category only)

A.            Federal Question Cases:                                                       B.    Diversity Juri.wlicrion Cases:

       l . Indemnity Contract, Marine Contract, and All Other Contracts                           1.    Insurance Contract and Othcr Contracts
       2. FELA                                                                                    2.    Airplane Personal Injury
       3. Jones Act-Personal Injury                                                               3.    Assault, Defamation
       4. Antitrust                                                                               4.    Marine Personal Injury
       5. Patent                                                                                  5.    Motor Vehicle Personal Injury
       6. Labor-Management Relations                                                              6.    Other Personal Injury (Please specm9:
       7. Civil Rights                                                                      I     7.    Products Liability
       8, Habeas Corpus                                                                           8.    Products Liability .- Asbestos
       9. Securities Act(s) Cases                                                                 9.    All other Diversity Cases
       10. Social Security Review Cascs                                                                 (Please spccwy:
       I l. All other Federal Question Cases
              (Please .epee 9.'




                                                                            ARBITRATION CERTIFICATION
                                                   (The efecl ofII1i.\' cer!mcalion is lo remove the case from eligibiliryfor aI'bilralion.)


1,
                    Kevin Hexstall                           counsel of record or pro se plaintiII£ do hereby certify:

              Pursuant to Local Civil Rule 53.2, Q 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum oll$l50,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.



DATE: 10/28/2019                                                      £4          Si
                                                                          Allomey-al-Lmv / Pro Se PIaiulm"
                                                                                                                                                 81248
                                                                                                                                          Attorney l.D. # Ufapplicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F,R.C,P. 38.

(`iv. 609 (590I8)
                           Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 3 of 47
                                                             UNITED STATES DlsTRlc'l` COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                             DESIGNATION FORM
                      (Io be uxecl by cvzulsel or pro se plainlw'lo indicnle the category oflhe case for the plumose ofassignlnenl Io /Ile appropriate cnlemlul)

Address of Plaintiflf:                               Robert Sokolove, 376 David Drive, Langhorne, PA 19047
                                  Continental Tire the Americas LLC, 1830 MacMillian Park Drive, Ft. Mill, SC 29707, Tire Rack, 7101 Vorden Parkway, South Bend, IN 46628
Address of Defendant:

Place of Accident, Incident or Transaction: Westerly direction on 1-76 located in Charlestown Township, Chester County, Pennsylvania



RELATED CASE, IFANY:

Case Number:                                                      J udge :                                                        Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related lo properly included in an earlier numbered suit pending or within one year                               Yes               No
       previously terminated action in this court"

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                              Yes               No
       pending or within one year previously terminated action in this count?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                                 Yes                No
       nunibcrcd case pending or within one year previously terminated action of this court"

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                              Yes                No
       case 1`1led by the same individual?

I certify that, to my knowledge, the within case               is / .    is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE:      10/28/2019
                                                                        KG                          I
                                                                             /IrionIey~aI-Lznv / Pro Se Plaimw`
                                                                                                                                                     81248
                                                                                                                                             Allarney l.D. # (lf applicab/e)


CIVIL: (Place a \ ill one category only)

A.             Feel; raj QrIesfiaIz Cases:                                                    B.        Divel'si(y Jurisrlietion Cases:

       l . Indemnity Contract, Marine Contract, and All Other Contracts                                 I.   Insurance Contract and Other Contracts
       2. FELA                                                                                          2.   Airplane Personal Injury
       3. Jones Act-Personal Injury                                                                     3.   Assault, Defamation
       4. Antitrust                                                                                     4,   Marine Personal Injury
       5. Patent                                                                                        5.   Motor Vehicle Personal Injury
       6. Labor-Management Relations                                                                    6.   Other Personal Injury (Please sp¢€W.~
       7. Civil Rights                                                                         /        7.   Products Liability
       8. Habeas Corpus                                                                                 8.   Products Liability Asbestos
       9. Securities Act(s) Cases                                                                       9.   All other Diversity Cases
8      10. Social Security Review Cases
       1 l. All other Federal Question Cases
                                                                                                             (Please speck).'

             (Please spec 9.



                                                                            ARBITRATION CERTIFIED/\TlON
                                                    (771e of/ec/ oflhis cerlyicalion is lo remove the case.//'om eligibililyfor arbin'alion.)


1,
                     Kevin Hexstall                           counsel of record or pro se plaintiff do hereby certify:

               Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief the damages recoverable in this civil action case
               exceed the sum of$l50,000.00 exclusive ofintcrcst and costs:

               Relicfother than monetary damages is sought.



DATE:       10/28/2019                                                  K                      if
                                                                             Allol'ney-at-Lmi' / Pro Se PIUIMIW
                                                                                                                                                     81248
                                                                                                                                            Allorney l.D. it (if app/icable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.l'. 38.

(.'iv. 609 (540!8)
         Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 4 of 47

                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                    CASE MANAGEMENT TRACK_DESIGNATION FORM

Robert Sokolove                                                               CIVIL ACTION
                       v.
Continental Tire the Americas LLC and Tire Rack                               NO.
In accordance with the Civil Justice Expense and Dclay Reduction Plan of this cou11, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (Sec § l :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Fonn specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus -. Cases brought under 28 U.S.C. § 2241 through § 2255.                            ()
(b) Social Security -- Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.

(c) A1'bit1'ation - Cases required to be designated for a1'bit1'ation under Local Civil Rule 53.2.

(d) Asbestos - Cases involving claims for personal injuly or property damage from
    exposure to asbestos.                                                                            ()
(c) Special Management - Cases that do not fall into tracks (a) through (d) that are
     commonly 1'efe1°1'ed to as complex and that need special or intense management by
     the court. (See reverse side of this form for a detailed explanation of special
     management cases.)

(f) Standard Management - Cases that do not fall into any one of the other tracks.                    J
10/28/19                       Kevin E. Headstall                   Continental Tire the Americas LLC
line                             Attorney-at-law                         Attorney for
215-575-2642                   215-515-0856                            kehexstall@mdwcg.com

Telephone                           FAX Number                            E-Mail Address


(Civ. 660) 10/02
             Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 5 of 47




                          IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

Robert Sokolove,                                 )   CASENO.
                                                 )
       vs.                                       )   JUDGE
                                                 )
Continental Tire the Americas LLC                )
                                                 )
       and                                       )
                                                 )
Tire Rack                                        )


                                       NOTICE OF REMOVAL

       Defendant Continental Tire the Americas, LLC hereby gives notice of removal of a civil action,

Case No. 190703491, from the Court of Common Pleas of Philadelphia County, Pennsylvania.

Removal of this action is proper under 28 U.S.C. §§ 1441 and 1446 for the reasons set forth below.

       1.       On or about July 26, 2019, Robert Sokolove filed a praecipe for writ of summons

against Continental and Tire Rack in the Court of Common Pleas of Philadelphia County, where it is

currently pending.

       2.       The Philadelphia Court of Common Pleas assigned Case No. 190703491 to the writ.

       3.       On or about October 2, 2019, Mr. Sokolove filed a Complaint against Continental and

Tire Rack under the same case number.

       4.       The Complaint was mailed to Continental under a cover letter dated October 2, 2019.

       5.       Removal may be accomplished under 28 U.S.C. l446(b)(l) "within 30 days after the

receipt by the defendant, through service or otherwise, of a copy of the initial pleading setting forth the
                                                                 97
claim for relief upon which such action or proceeding is based.

       6.       Under the Pennsylvania Rules of Civil Procedure, a praecipe for writ of summons is not

a"pleading." See Pa.R.C.P. 1017.
            Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 6 of 47




       7.        But the United States Coult of Appeals for the Third Circuit has also expressly held that

"a writ of summons alone can no longer be the 'initial pleading' that triggers the 30-day period for

removal under the first paragraph of 28 U.S.C. § l 446(b)." Sikirica v. Nationwide Ins. Co., 416 F.3d

214, 223 (3d Cir. 2005).

       8.        This Notice of Removal is filed within thirty days of service of the Complaint-the

initial pleading-on Continental.

       9.        Removal is therefore timely under 28 U.S.C. 1446(b)(1).

       10.       Plaintiff Robell Sokolove is a citizen of Pennsylvania. See C01nplaint 1[ 1 (asseiting his

permanent residence in Bucks County, Pennsylvania).

       II.       Continental is a limited liability company, whose citizenship is determined by that of its

members. See Zambezi/i Fi1'ewo/'ks A/[fg. Co. v. Wood, 592 F.3d 412, 418 (3d Cir. 2010).

       12.       For pulposes establishing diversity of citizenship for subject matter jurisdiction under

28 U.S.C. § 1332, Continental is ultimately a citizen only of Germany. The basis for that assertion is

as follows:

              a. The sole member and exclusive owner of Continental Tire the Americas, LLC is

                 Continental Tire Holding US LLC.

              b. The sole member and exclusive owner of Continental Tire Holding US LLC is

                 Continental Global Holding Netherlands B.V.

              c. Continental Global Holding Netherlands B.V. is a limited liability holding company

                 organized under the laws of the Netherlands. The sole member and exclusive owner of

                 Continental Global Holding Netherlands B.V. is CGH Holding B.V.




                                                     2
          Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 7 of 47




             d. CGH Holding B.V. is a limited liability company organized under the laws of the

                Netherlands. The sole member and exclusive owner of CGH Holding B.V. is CAS-One

                Holdinggesellschaft mbH.

             e. CAS-One Holdinggesellschaft mbH is a limited liability company organized under the

                laws of Germany.         The sole member and exclusive owner of CAS-One

                Holdinggesellschaft mbH is Continental Caoutchouc-ExporbGmbH.

             f. Continental Caoutchouc-Expolt~GmbH is a limited liability company organized under

                the laws of Germany.       It has two members and exclusive owners: Continental

                Automotive GmbH and Continental Aktiengesellschaft.

             g. Continental Automotive GmbH is a limited liability company organized under the laws

                of Germany. The sole member and exclusive owner of Continental Automotive GmbH

                is Continental Aktiengesellschaft.

             h. Continental Aktiengesellschaft is a stock colporation organized under the laws of

                Germany. Its principal place of business is in Hannover, Geimany.

       13.      Defendant Tire Rack is an Indiana corporation with its principal place of business in

Indiana. See Complaint 1]3.

       14.      There is, therefore, complete diversity of citizenship between Plaintiff and both of the

Defendants. 28 U.S.C. § 1332(a)(l) & (2).

       15.      The Complaint does not allege the amount in controversy. Under such circumstance, "a

defendant's notice of removal need include only a plausible allegation that the amount in controversy

exceeds the jurisdictional threshold, Evidence establishing the amount is required by §l446(c)(2)(B)

only when the plaintiff contests, or the court questions, the defendant's allegation." Dari Cherokee

Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014).




                                                     3
           Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 8 of 47




       16.     Based on the Complaint's allegations that the vehicle st1'ucl< a tree stump and

ove1°tu1°ned because "[t]he front tires had fallen off the vehicle" while Mr. Sokolove was driving it 011

an interstate highway, and that Mr. Sokolove thereby sustained "severe and permanent injuries

including but not limited to Fractured Lumbar (LZ), Separated Left Shoulder, Torn Right Meniscus

requiring surgery, and back injury," "a loss of earnings and/or earning capacity .. . to his great

detriment and loss," "substantial medical expense as a result of medical treatment in the past" and "for

the rest of his life," "pain, discomiblt, f1'ust1'ation, embawzzssment, loss of en oyment of life's pleasures,

[and] an inability to attend to his usual and daily activities .. . for the rest of his life," Complaint

W 12-18, Continental avers for purposes of this Notice of Removal only that the amount in

controversy in this action is greater than $75,000, excluding interest and costs.

       17.      The amount-in-controversy requirement of 28 U.S.C. § 1332(a) is, the1'ef'ore, satisfied.

        18.     This Court thus has subject matter jurisdiction over this case under 28 U.S.C. § 1332.

        19.     As required by 28 U.S.C. § l 446(b)(2)(A), Tire Rack joins in and consents to this

removal. See Email attached hereto.

       20.     Removal of this case to the United States District Couit for the Eastern District of

Pennsylvania is proper under 28 U.S.C. 144l(a), because this Could embraces Philadelphia County.

See 28 U.S.C. § 1 18(a).

       21.      As required by 28 U.S.C. § l446(a), attached to this Notice of Removal is a copy of all

process, pleadings, and orders, if any, served on Continental in this action.

       22.     By filing this Notice of Removal, Continental does not intend to waive, and hereby

reserves, all objections as to service, personal jurisdiction, and all other defenses.

       23.      This Notice of Removal is being served on counsel for Mr. Sokolove on this date.




                                                      4
             Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 9 of 47




       24.      Continental will promptly file a copy of this Notice of Removal with the P1'othonota1'y

of the Court of Common Pleas of Philadelphia County, Pennsylvania.

       WHEREFORE, this action is hereby removed Hom the Court of Common Pleas of Philadelphia

County, Pennsylvania to the United States District Couit for the Eastern District of Pennsylvania.



                                      MARSHALL DENNEHEY WARNER
                                      COLEMAN & GOGGIN


                                      BY:



                                             Philadelphia, PA 19103
                                             Telephone: 215-575-2600
                                             Facsimile: 215-575-0856
                                             kehexstall@mdwcg.com
                                             nmbakry@mdwcg.com

                                             At1'or11eys fo1' Defendant
                                             Con/ilvenfal Tire /he Americcls, LLC
Dated: October 28, 2019




                                                   5
         Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 10 of 47




                               IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF PENNSYLVANIA

Robert Sokolove,                                           ) CASE no.
                                                           )
         vs.                                               ) JUDGE
                                                           )
Continental Tire the Americas LLC                          )
                                                           )
         and                                               )
                                                           )
Tire Rack                                                  )

                                                      AFFIDAVIT

         Kevin Headstall, being duly sworn according to law deposes and states that the facts set

folth in the foregoing Notice of Removal are true and correct to the best of his knowledge,

information and belief.


                                                BY:     /4?
                                                        KEVIN E. HEX TALL, ESQUIRE
                                                        2000 Market Street, Suite 2300
                                                        Philadelphia, PA 19103
                                                        kehexstalI@mdwcg.com

                                                        A fl'o1'ney.fb1' Dqfendanl
                                                        Continental Tire the Alnericc1.s', LLC


SWORN TO AND SUBSCRIBED

BEFO         ME TH1S9             /D A Y

OF                         I         9   2019
                                           t




          COMMONWEALTH DF PENNSYLVANIA

                  NOTARIAL SEAL
              CATHERINE R SILVESTRO
                   Notary Public
     CITY DFPHILADELPHIA, PHILADELPHIA CNTV
        My Commission Expires Apr 27, 2020
Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 11 of 47




   EXHIBIT A

                                                                  |
          Case
Civil Docket    2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 12 of 47Page 1 of 6
             Report




                                                                   I  No Items in Galt   Locouv    khexstall

                                                                                  Civil Docket Report
                                          A $5 Convenience fee will be added to the transaction at checkout.
Case Description

  Case ID:       190703491
  Case Caption: SOKOLOVE VS CONTINENTAL TIRE THE AMERICAS LLC ETAL
  Filing Date:   Friday , July 26th, 2019
  Court:         MAJOR JURY-COMPLEX
  Location:      City Hall
  Jury:          JURY
  Case Type:     PRODUCT LIABILITY
  Status:        LISTED FOR CASE MGMT CONF

Related Cases.

No related cases were found.

Case Event Schedule

             Event                 Date/Time       Room               Location                 Judge
  CASE MANAGEMENT                05-NOV-2019 City            Case Management               unassigned
  CONFERENCE                     02:00 PM    Hall            Center, Run 613


Case motto_ns.

No case motions were found.

 Case Parties




https://fjdefile.phila.gov/efsfjd/zk_fjd_public_qry_03.zp_dktrpt_frames                         10/28/2019
          Case
Civil Docket    2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 13 of 47Page 2 of 6
             Report




https://ijdefile.pl1ila.gov/cfsfjd/zk_f]d_public_qry_03.zp_dktrpt__frames   10/28/2019
          Case
Civil Docket   2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 14 of 47Page 3 of 6
             Report




 Docket Entries

     Filing           Docket Type                      Filing Party   Disposition Approval/
     Date/Time                                                           Amount Entry Date
     26-JUL-2019      ACTIVE CASE                                                26-JUL-2019
     11:48 AM                                                                    01 :25 PM
              Docket
                      E-Filing Number: 1907059743
               Entry:


     26-JUL-2019      COMMENCEMENT                     CULLEN,                   26-JUL-2019
     11:48 AM         CIVIL ACTION JURY                JOSEPH A                  01 :25 PM
      Documents:      Final Cover

              Docket
                      none.
               Entry:


     26-JUL-2019      PRAE TO ISSUE WRIT               CULLEN,                   26-JUL-2019
     11:48 AM         OF SUMMONS                       JOSEPHA                   01:25 PM
      Documents:      Sokolove - Praecipe for Writ of Summons.pdf
                      Sokolove Writ of Summons 7-26-19.pdf

              Docket PRAECIPE TO ISSUE WRIT OF SUMMONS FILED. WRIT OF
               Entry: SUMMONS ISSUED.

 I                                                II                                           I



https://fjdefile.phi1a.gov/efsfjd/zk_fjd_public_q1°y_03.zp_dktrpt_frames               10/28/2019
          Case
Civil Docket    2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 15 of 47Page 4 of 6
             Report




  26-JUL-2019      JURY TRIAL                       CULLEN,                  l26-JUL-2019
  11:48 AM         PERFECTED                        JOSEPH A                 101z25 PM
         Docket
                 12 JURORS REQUESTED.
          Entry:


  26-JUL-2019      WAITING TO LIST                 CULLEN,                   26-JUL-2019
  11:48 AM         CASE MGMT CONF                  JOSEPH A                  01 :25 PM
         Docket
                 none.
          Entry:


  02-AUG-2019 ENTRY OF                              TYLER,                   02-AUG-2019
  03:40 PM    APPEARANCE                            THOMAS E                 03:41 PM
   Documents: Sokolove - Entry of Appearance for The Tire Rack, Inc.pdf

         Docket ENTRY OF APPEARANCE OF THOMAS E TYLER FILED. (FILED ON
          Entry: BEHALF OF TIRE RACK)


  02-AUG-2019 RULE TO FILE                          TYLER,                   05-AUG-2019
  04:23 PM    COMPLAINT                             THOMASE                  09:20 AM
   Documents: Sokolove - Praecipe and Rule to File Complaint 08-02-19.pdf

                 PRAECIPE AND RULE FILED UPON ROBERT SOKOLOVE TO FILE A
         Docket
                 COMPLAINT WITHIN TWENTY (20) DAYS OR SUFFER JUDGMENT OF
          Entry:
                 NON PROS FILED. (FILED ON BEHALF OF TIRE RACK)


  06-AUG-2019 AFFIDAVIT OF                         CULLEN,                   06-AUG-2019
  04:41 PM    SERVICE FILED                        JOSEPH A                  04:42 PM
   Documents:      Sokolove Affidavit of Service Tire Rack 8-6-19.pdf

                 AFFIDAVIT OF SERVICE OF PLAINTIFF'S WRIT OF SUMMONS UPON
         Docket
                 TIRE RACK BY CERTIFIED MAIL ON 07/26/2019 FILED. (FILED ON
          Entry:
                 BEHALF OF ROBERT SOKOLOVE)


  24-SEP-2019 AFFIDAVIT OF                          CULLEN,                  24-SEP-2019
  11:19 AM    SERVICE FILED                         JOSEPH A                 11:22 AM
   Documents :     Sokolove - Affidavit of Service to Continental Tire.pdf


         Docket AFFIDAVIT OF SERVICE OF PLAINTIFF'S WRIT OF SUMMONS UPON




https://f]defilephila.gov/efsfjd/zk_fjd_public_qI°y_03.zp_dktrpt_frames            10/28/2019
          Case
Civil Docket    2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 16 of 47Fage 5 of 6
             Report




           Entry: CONTINENTAL TIRE THE AMERICAS LLC BY CERTIFIED MAIL ON
                   08/16/2019 FILED. (FILED ON BEHALF OF ROBERT SOKOLOVE)


 30-SEP-2019 LISTED FOR CASE                                                                  30-SEP-2019
 04:56 PM    MGMT CONF                                                                        04:56 PM
         Docket
                 none.
          Entry:


  02-OCT-2019 NOTICE GIVEN                                                                    02-OCT-2019
  12:30 AM                                                                                    12:30 AM
         Docket
                 none.
          Entry:


  02-OCT-2019 COMPLAINT FILED                           CULLEN,                               02-OCT-2019
  12:07 PM    NOTICE GIVEN                              JOSEPH A                              12:10 PM
   Documents :         Sokolove - ComDlaint.pdf

                       COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS
         Docket AFTER SERVICE IN ACCORDANCE WITH RULE 1018.1 FILED. (FILED
          Entry:
                      ON BEHALF OF ROBERT SOKOLOVE)


  22-OCT-2019 ENTRY OF                                  HEXSTALL,                             22-OCT-2019
  11:19 AM    APPEARANCE                                KEVIN E                               12249 PM
   Documents :         Sokolove - Continental Tire EOA.Qdf.

                      ENTRY OF APPEARANCE OF KEVIN E HEXSTALL AND MOHAMED N
         Docket BAKRY FILED. (FILED ON BEHALF OF CONTINENTAL TIRE THE
          Entry:
                       AMERICAS LLC)


  24-OCT-2019 NOTICE GIVEN                                                                    24-OCT-2019
  12:30 AM                                                                                    12:30 AM
         Docket
                 none.
          Entry:




        } Case Descrirailon   F~Related Cases     } Event Schedule.   } Case Parties   VDocket Erdries




https://fjdefilc.phila.gov/efstjd/zk_fj d_public_qry_03.zp_dktrpt_frames                                 10/28/2019
         Case
Civil Docket   2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 17 of 47 Page 6 of 6
             Report




                                  E-Filing System         Search Home




https://ijdefile.phila.gov/efsfjd/zk_fjd__pub1ic_qry_03.zp_dktrpt_frames   10/28/2019
                      Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 18 of 47

      Court of Common Pleas of Philadelphia County                                                          For Prothonota Use Onlv (Docket Numbers
                    Trial Division

                   Civil Cover Sheet
                                                                                                      JULY 2019
                                                                                         E-Fil'ng Number: 1907059743
                                                                                                                                                    088491
PLAINTIFF'S NAME                                                                        DEFENDANT'S NAME
 ROBERT SOKOLOVE                                                                           C ON T I N EN T AL   TIRE THE AMERICAS L L C


PLAINTIFF'S ADDRESS                                                                     DEFENDANT'S ADDRESS
 37 6 DAVID DRIVE                                                                          1 9 5 0 CONTINENTAL BOULEVARD
 LANGHORNE         PA 19047                                                                CHARLOT T E NC 2 8 2 7 3


PLAINTIFF'S NAME                                                                        DEFENDANT'S NAME
                                                                                           T I RE RAC K


PLAINTIFF'S ADDRESS                                                                     DEFENDANT'$ ADDRESS
                                                                                          7 10 l VO RDE N PKWY
                                                                                           S O U TH B E N D I N    46628



PLAINTIFF'S NAME                                                                        DEFENDANT'S NAME




PLAINTIFF'S ADDRESS                                                                     DEFENDANT'S ADDRESS




TOTAL NUMBER OF PLAINTIFFS         TOTAL NUMBER OF DEFENDANTS                COMMENCEMENT OF ACTION

               1                                           2
                                                                                Y
                                                                                       Comp l ain t

                                                                                       W rit of Sum m ons
                                                                                                                P eti ti on A c ti on

                                                                                                                Transller From Other Jurisdictions
                                                                                                                                                        Notice oflAp p eal



AMOUNT IN CONTROVERSY          COURT PROGRAMS

                                   Ar b i t r a t i o n                Ma s s To r t                              Commerce                             S c t t l c m cn t
    $50,000.00 or less
                               Y   Jury                                S avi ngs A c ti on;                       Minor Coull Appeal                   Min or s
 Y More than $50,000.00            Non -Ju ry                          Petition                                   Statutoiy Appeals                    W / D / S u r vi va l
                                   Oth er:

CASE TYPE AND CODE

  2P - PRODUCT LIABILITY

STATUTORY BASIS FOR CAUSE OF ACTION




                                                                                                                                        IS CASE SUBJECT TO
RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)
                                                                                  FILED                                                 COORDINATION ORDER?
                                                                               PHD PROTHY                                                           YES             NO


                                                                            JUL 26 2019
                                                                                A. SILIGRINI

TO THE PROTHONOTARY :
Kindly enter my appearance on behalf ofPlaintiff/Pctitioncl*/Appellant: ROBERT SOKOLOVE
Papers may be served at the address set forth below.

NAME OF PLAINTIFF'S/PETITIONER'SlAPPELLANT'S ATTORNEY                                   ADDRESS
  JOSEPH A. CULLEN                                                                        777 TOWNSHIP LINE ROAD
                                                                                          SUITE 120
PHONE NUMBER                               FAX NUMBER                                     YARDLEY PA 19067
  (267) 907-9600                            (267)907-9659

SUPREME COURT IDENTIFICATION no.                                                        E-MAIL ADDRESS

  82167                                                                                   jcullen@stark-stark.eom

SIGNATURE OF FILING ATTORNEY OR PARTY                                                   DATE SUBMITTED
  JOSEPH CULLEN                                                                            Friday, July 26, 2019, 11:48 am
                                                          FINAL COPY (Approved by the Prothonotary Clerk)
     Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 19 of 47




                                                                                       / 4.\\1!lul1
                                                                                                a la
                                                                                                    ..
                                                                                                    m- *-"*"~
                                                                                                   ..~\
                                                                                                                           b
                                                        A1101'ney.s'./br' 1>/aifgffgjd68;.                             \     the
                                                                                  8> _§.        ,                l
                                                                                                                up         cords
                                                                                 26
                                                                                      4897
                                                                                      <a~
                                                                                       \ \;M
                                                                                           v'
                                                                                            £
                                                                                              69    LL




                                                                                                    # 3*
                                                                                                r'C` .
                                                                                                         \


                                                                                                                  4/
                                                                                                                      #- / am
                                                                                                                " lf/ §5;




Robert Sol<olovc                                             C()UR'I` OF COMMON PLIE/\S
376 David Drive                                              PI HLADELPHIA c:()un"1"y, PA
                                                        II
Langhorne, PA 19047
                                                        I|                 _'l`erm, 2019
         vs.
                                                        : No.
Continental Tire the Americas LLC
1950 Continental Blvd.
Charlotte, NC 28273
       and
Tire Rack
7101 Vorden Parkway
South Bend, IN 46628


                                     PRAECIPE FOR SUMMON8



TO 'rl-118 PROTHONOTARY:

         Issue summons in Civil Action in the above case.

               X       Writ of Summons shall be issued and forwarded to Sherifl'/torney.

                                                        Respectfully submitted:

                                                        STARK & STARK, P.C.




                                            (
                                                               -
                                                        Joseph A. Cu
                                                                     ...
                                                                              Ysq.
                                                        Telephone: (2667)907-9600
                                                        Supreme Court ID' 82167




4812-6145-6029, v. 1                                                                                         Case ID: 190703491
                      Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 20 of 47

                                                                                                                            Sullunnns
                                                                                                                               (.'1l:\cion

                                                                                                                -"-=>
                                                 Wmlllltultluezllth of 3Deltllsg)Iun11il1                  \§1§§W§f(}
                                                                                                        /1 / u          \
                                                                                                             ,-.~--..'~1 ` \
                                                      (_T()L.INIIly or-' PI~llLAI)FLP1~lIA                  " 43 B§ b ,
                                                                                               Filed of ng/A8£;                 u



                                                                                                          . 8.;-f_.
                                                                                              Offi cer
                                                                                                     4
                                                                                                                 cf   l'I
                                                                                                           #41' 49é¢1l»
                                                                                                                                    I
                                                                                                                                        ¢oth:
                                                                                                         Q 49
                                                                                                  26 ,Jup~ 2912-41
                                                                                                         \
                                                                                                                                    1
                                                                                                                                         am d
            Robert Sokolovc                                                      C()lJR'l` OF COMMON in ¢.§98¥@3
                                                                                                           R
                                                                                                                 .9
            Plainlzj f                                                                                   "~=»* .n-T1=;~%
                                                                                             Term, 20

                                 vs.
                                                                                 No.

            Continental Tire the Americas, LLC
           DO/éndan!
           and
           Tire Rack
             Ton           Defendant
              Continental Tire the Americas, LLC

              and

              Tix'c Rack




                                                       Writ of Summons

             You are notified that the Plaintiff;
             Usled esla crvisado we el demandanle
              Robert Sokolove




             Has (have) commenced an action against you.
             Ha (han) iniciado un: accion en contra su.va.




11)-208 (Rev. 6/ I4



           1 Name(s) of Defendant(s)
           2 Name(s) of Plain tiff(s)
                                                                                                                                        w0 7 0 3 4 9 1
         Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 21 of 47




                                                                                           \!.""'II
                                                                                        I»fj:¢--:---*

                                                                           Filed , ,?l%'§
                                                                                       - "w \ d\by the  \l
                                                                          Office Q 17           :g e
                                                                                                             cords
                                                                                   (4
                                                                               02 '~`Ua'Z'4Y-fr¢'0f'         pm
DAVIS, PARRY & TYLER, P.C.                                                          \9§1l£'§u333C*'
By: Thomas E. Tyler                                                                     41 '1SIQM Ii
Attorney I.D. No. 46521
123 South Broad Street
Suite 2102
Philadelphia, PA 19109-1024
(215) 732-3755                                          Attorney for Defendant, The Tire Rack, Inc.
Email: telyler@dpt-/aw.com


ROBERT SOKOLOVE                                             COURT OF COMMON PLEAS
                                                            PHLLADELPHIA COUNTY,
           v.                                               PENNSYLVANIA

CONTINENTAL TIRE THE AMERICAS, LLC and
TIRE RACK                                                   No. 190703491




                                       ENTRY OF APPEARANCE


TO THE PROTHONOTARY:

                Kindly enter my appearance as counsel for the defendant, The Tire Rack, Inc., incorrectly

identified as Tire Rack in plaintiffs Writ of Summons, in the above-captioned matter.




Date: August 2, 2019
                                                        THOMAS E. @OR
                                                        Attorney for Defendant, The Tire Rack, Inc.




                                                                                                   Case ID: 190703491
         Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 22 of 47




                                                                            Filed       43»
                                                                                         Z?              @\l=y
                                                                          Office I  Q
                                                                                    ¢          .-
                                                                                                        /I`
                                                                               02 .u9,-i9 s
DAVIS, PARRY & TYLER, P.C.                                                              \L 4    'l=YA
                                                                                           \i -ft
By: Thomas E. Tyler
Attorney LD. No. 46521
123 South Broad Street
Suite 2102
Philadelphia, PA 19109- 1024
(215) 732-3755                                           Attorney for Defendant, The Tire Rack, Inc.
Emlail: tetyler@dpI-law.com


ROBERT SOKOLOVE                                              COURT OF COMMON PLEAS
                                                             PHLLADELPHIA COUNTY,
           v.                                                PENNSYLVANIA

CONTINENTAL TIRE THE AMERICAS, LLC and
TIRE RACK                                                    No. 190703491


                            PRAECIPE FOR RULE TO FILE COMPLAINT

TO THE PROTHONOTARY:

                Please enter a Rule upon plaintiff, Robert Sokolove, to file a Complaint within twenty days

hereof or suffer the entry of a Judgment of Non Pros.




Date: August 2, 2019




                                     RULE To FILE CGMPLAINT


                AND NOW, this       day of August, 201

Complaint herein within twenty days after service here
           Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 23 of 47




                                                                                                         4      825
                                                                                            1"i1&d       j -4
     STARK & STARK, P.C.                                                                  Office(' . 2
     Joseph A. Cullen, Jr., ESQUIRE                                AIrof'rzey.s'./br' Plc/intff/"0 6   .v$';039
     Identification No.: 82167
     777 Township Line Rd. #120
     Yardley, PA 19067
     Telephone: (267)907-9600
     Facsimile: (267)907-9659
     e-mai1: jcullen@staz'l<-.sta1°l<.com

     Robert Sokolove                                 : COURT OF COMMON PLEAS
     376 David Drive                                 : PHILADELPHIA COUNTY, PA
     Langhome, PA 19047
                                                     ' _July 'I`erm, 2019
             vs.
                                                         No.. 1 90703491
     Continental Tire the Americas LLC
     1950 Continental Blvd.
     Charlotte, NC 28273
            and
     Tire Rack
     710] Vorden Parkway
     South Bend, IN 46628                           f:



                                            AFFIDAVIT OF SERVICE

             I, Joseph A. Cullen, Jr., Esq., being duly sworn according lo law does depose and say
     that on July 26, 2019 the Writ of Summons issued to Defendant, Tire Rack in the above
     captioned matter was served by certified mail return receipt requested to Defendant, Tire Rack,
     7101 Vorden Pkwy, South Bend, IN 46628 as evidenced by the attached copy of the certified
     mail return receipt card attached at Exhibit "A".

                                                                         RK & ST
                                                                   A I'rbtléss                  action
                                                               \
                                                         By:
                                                                   JoéeuhlA. Ci1llc1I71

                                                               A fMI'I1eysfor PlnQrtw

 SWORN TO AND SUBSCRIBED
 BEFORE ME THIS (;»DAy
     OF W it, 2019.

(_      ::,W,fL~»IL,c °1 (A
      l@fary Publi .

              ¢..l .w  i\l\
                                "
                                 vanla .
                         .lduCoun\y
                   WCauunauan Wlrnmzs, we
                                            "   I
                                                J
                                                                                                                 Case ID: 190703491
                    ¢»»uu¢»u~»nu~1uul»¢
                       I
Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 24 of 47




                           EXHIBIT A




                                                              Case ID: 190703491
            Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 25 of 47



  STARK 868 TARK
      ATTORNEYS AT LAW

                                                                                           777 TOWNSHIP LINE ROAD, SUITE 120 YAHDLEY, PA 19067-5559
        Via Ce/'li/ied Mail Return Receipt Rec/uesled                                      267-907-9500 (FHONE)         267-907-9659 (FAX)
                      cmd First Claws Mail
                                                                                           WWW.STARK-5TARK.COM


        July 26, 2019

        Tire Rack
        7101 Vorden Pkwy
        South Bend, IN 46628

        Re:       Robert Sokolove/_. CoI1linental._"[lirc the An1e1'ica$*_I,l.,C and Tire Racl<
                  CCP Philadelplmia

        Dean' Sir/Madam '.

        I re: resents Plaintiff, Robert Sokolove re Hardin » the above mailer. l."nclosccl for service Lmon
            P _      I                 I                                         .       I              .I
        you is a Writ of Summons issued by the Court of C`<)mmon Pleas I'l11ladc:lphm, Pcnnsylvaiuu on
        July 26, 2019.

        Please I'o1wa1'd the enclosed to your insurance carrier and/or attorney.

        'l"hzmk you for your attention to the enclosed.

        My direct dial is (267)907~96]2, c-mail i£u119M0§.laxk:§.l@1»°l<

        \/cry truly yours,




                        1!ur*l°   i
atm


                                          18' éZ.TJ=L' 8%-4,nx

                  Mmh                 u xl u   ra 1


                                                                                                      *   'Ur up!   *vvuuj
                                                      PS Form 3811, July 2015 PSN 7530-02-000»9053                                 Case HDOrrkv9®'7ié)349&:u
        4838-1111-9261, v. 1
                           Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 26 of 47


                Court of Common Pleas of Philndclphizu (Jouncy                                                                     .For Prolh9n9l Irv Lise Qnly (D09F<_0lNwnDor).,
                              Trial Division
                                                                                                                    JULY Mia
                               Civil Cover Sheet                                                  E-Filing Numlnul: 1 907 0 '397 4 3
                                                                                                                                                                                     G'(}849:'i.
        Pl.AINTIFFS NAME                                                                         IJEI=tanlJnl~lr':s I'~lAMI°
                                                                                                                                          . .I'!.                _;\-.'. ,J .
         R()I3l;IR'l` SOl<()I..OVl:.                                                                !'IOh3'!° ! hi !`-'."!'Ilr'\


                                                 II
                                                                                                 l)lEFI8NDANT'5 ADDRFSS
                                                                                                    19b0 cors'rInl>>:'a~A=. no'::,.;~:w\:> ",
                                                                                                    <;l1I\1u..o'l"!'l-: NC "us 1.3

                                         :Ann
                                                                                                 1)l5I=I=.n:)n~:'s NAMI'
|                                                                                                    :` r pa ==. i v : 1 .



        PLAIN1 IFPS /\U[)RE5S                                                                    IJE_FIENDAN I 's ADDRESS
                                                                                                     H U 1 vcal ws- I-'
                                                                                                    I° 30l . " ' ! i ! 5! ' iii' }



        PLAINTIFF'S NAME                                                                         1n:l=1:nlm~r's NIEMI:



        PLAINTIFF$ ADDWESS                                                                       DE1=ENOANI°S m)l)nI=s8




        TOTAL NUMBER OF PLAINTIFFS                TOIAL NUMBER 01: 0UF1=~OANTS             COMMENCFMEN1 OF A(:ll<>~
                                                                                            E (:ompl:\\lll                          U l'cl 1lmn Aclion                              I] 5-ullvc uI .\l1l1v.l1
                           1                                         2
                                                                                            M W rit of Summons                     D ll':1lmli:r ll1'onl ()iliur .Iulis\liulmn>
                                          ' v"
        AMOUNT IN CONTROVERSY              i COURT PROGRAMS
                                            D Ar bi l r ati m l                  E Mus s ' l l ol ' l                              111 ('n11n1u:Is.c                               E1 S\:lllcluc11l
        D $50.000_00 or less               T o] Jury                             E Savings Action                                  D Iv1|I\nI' {u1I1l .f\pp=.aI                    U . \ 'llnul'>
        9 More ham $50.noo_00              ~U Non-.luly                          D Pclilion                                        U Slal\1llu1) .'\l>}1Cilla                      U l\ l)SaIrvlva1l
                                            D Olhcr
        CASE lYPI= ANI) r,onI=

           2P         PRODUCT L1.AB.lQl..l'1'Y

\


T        STATUTORY BASIS FOR CAUSE OF ACTION
                                                                                                                                                                                                          4




         l<l2l.All=l> I:l=NI)IN6 CASES (LIST BY CASE CAPTION ANI) 1)0€KI='[ NUMBI-IR)          FILED                                                                l$ CASE SUi$JE(ll l()
                                                                                                                                                                    (:00R0lnATlor»: ()l{1)1 RE
                                                                                            PRO PROTHY                                                                            Yl 5              N()

                                                                                          JUL 26 2019
                                                                                             A. SILIGRINI

        'to 'l`I~lI: PROTo-IONOTARY:
         Kindly enter my appenmnce on behalf' of l'luimiH7I'clilioner/Appellunl:                                                    *5 O KO1 .*;j: v8..

        Papers may be served nl the address sci forth below.

         NAME OF M.AINTlrF'S/PETITIONeWS/N>PELI.AN1'S ATTORNEY                                   fol)l)l{Ess
                                                                                                   . Xy                                      T

          JOSIFLFH A |          CULLEN                                                                           _"()WNW!.:} co
                                                                                                                                                 |,
                                                                                                                                                      N i-. i ( o A : : =
                                                                                                        -al
                                                                                                    .                 'i 2{)
         l*H()Nl: NUMBER                               Fax NUMBER                                   TAR 'DI .8=:':'         it        4
                                                                                                                                      I
                                                                                                                                          q {'- (1

           (967)q07-9600                                (267}q67-q6%9

         SUPREME COURT IDENTIFICATION NO.                                                        E»w\ll. nramzuss
:
1
           82 1. 67                                                                                 jcu11an@stark~svark                                            C of

    I
         SIGNATURE OF FILING ATTORNEY OR PAR ry                                                  l)nIl 51}[lMl 1 l121J
          .Job E p1-I CU LLEN                                                                       .;',- . Q M y ,
                                                                                                                                      y     . ' I             " '.n I

                                                                    FINAL COPY (Approved by the Prolhonolary Clerk)
                                                                                                                                                                                           Case ID: 190703491
  Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 27 of 47




STARK & SIARK P C
Joseph A. Cullen, .In., }:£SQUIRl7-`                        Al/01~'n('y.\'./61' 1
Identification No.: 82167




Robert Sokolove                                             : C()UR'l` OF COMMON I'I..l:-IAS
376 David Drive                                             : PHILAD l4:I.,I'I~IIA COUN"I"Y, PA
Langhorne, PA 19047                                         |
                                                             \


                                                            a
                                                            I                       Term, 2019
         vs.                                                l
                                                            I


                                                            : No.
(Continental Tire the Americas I..LC
1950 Continental Blvd.                                      l
                                                            I
Charlotte, NC 28273                                         I
       8ncl
Tire Rack         .
7 l01 Vorden Parkway
South Bend, iN 46628


                                      PRAECIPE FOR SUMMONS



TO THE 1>RO'I'I-IQNOTARY :

         Issue summons in Civil Action in the above case.

                      Writ of Sumnlons shall be issued and forwarclccl to She:ri I'l7_A.g;Q[gg_y.

                                                            Respectfully submitted 1

                                                            STARI( & STARK, P.C.
                                                                                        ./"'
                                                                         ,.-/"
Date:-.._?_Z.§/            1                                       .,,

                                                           .loscpl'l A. (`u
                                               /
                                                           'I`elcphon<:: (27)907--960()
                                                            Suppl*eme Court II): 82167




4812-6145»G029, V 1                                                                                 Case ID: l9()7().l%¢l-L)1
                                                                                                    Case ID: 190703491
Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 28 of 47
       Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 29 of 47



                                                                                       4   IW ;
                                                                          Filed
                                                                                  /
                                                                                  Q
                                                                                                  \ the
STARK & STARK, P.C.                                                    Office r 8""l .I .-'I , j°» Y
                                                                                                   cords
Joseph A. Cullen, Jr., ESQUIRE                         Attorneys./or P1ainl[[f 24 so             I
Identification No.: 82 167
                                                                                      *&     ;



Robelt-okolove                                    COURT OF COMMON PLEAS
376 David Drive                                   PHILADELPHIA COUNTY, PA
Langhorne, PA 19047
                                                 : _July Term, 2019
        vs.
                                                          03491
Continental Tire the Americas LLC
1950 Continental Blvd.
Charlotte, NC 28273
       and
Tire Rack
7lol Vordcn Parkway
South Bond, IN 46628


                                  AFFIDAVIT OF SERVICE

        I, Joseph A. Cullen, Jr., Esq., being duly sworn according to law does depose and say
that on July 26, 2019 the Writ of Summons issued to Defendant, Continental Tire the Americas
LLC in the above captioned matter was served by certified mail return receipt requested to
Defendant, Continental Tire the Americas LLC, 1830 MacMillan Park Dr., Fort Mill, SC 29707
on August 16, 2019 as evidenced by the attached copy of the certified mail return receipt card
attached at Exhibit "A".




                                                   Byzi



SWORN TO AND SUBSCRIBED
BEFORE ME THIS Ie1"'DAY
()P`S€Pt€lfl£Y/, 2019.

     Qnml% Ll MJZMQQ
Norry P11                        ¢»        mavmuww-wmm
                                       .iuwnwaunnvluvnulu
                                            """'°°""`%.»
                                      -N¢am»lllldan¢lvim Jul!!        I
                                                uanwnhalWM
4852-2779-9710, v. 1                        \                                                Case ID: 190703491
       Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 30 of 47




                                EXHIBIT   A




4852-2779-9710, v. 1                                                 Case ID: 190703491
               Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 31 of 47



83i8°&IK¢&S"1T6\1i(lK
  6\TrT1%'lzNhFe\95s *Jr LL'%V¢v


                                                                    77/1/ifQtyws14lr» HNF:59905 QUO? a<40>»\&taww;»»A19.4%-5§,a29
       Ilia Certified Mail - Return Receipt Requested               2&l'P.%'f~®%%(§P(#9BF)£) 2%9%7»=t@, ¢F(°f)M( )
                          and First Cla.s'.s' Mail
                                                                    WWW»5.l9W&§1§-§'f*N§+§QUm


       August 8, 2019

       Cominenlal Tire the Americas, LLC
       1830 MacMillan Park Dr.
       F011 Mill, SC 29707

       Re :       Robert Sokolove v. Continental Tire the Americas, LLC el al.
                  CCP I'hiladelphia

       Dear Sir/Madam:                                                                   I



       I represent Plaintiff, Robert Sokolovc regarding the above matter. Enclosed for service upon you
       is a Writ ofSumlnons issued by the Court oflCommon Pleas Philadelphia, Pennsylvania on July
       26, 2019.


       Please forward the enclosed to your insurance carrier and/or attorney .

       Thank you 1`or your attention to the enclosed.

       My direct dial is (267)907-96 12, e-mail jcullen@stark-stark.com

        Very truly ycmurs.
                  Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 32 of 47




                                                                                                                       ;§i§3£i3;8>

           STARK & STARK, P.C.
                                                                                                         Filed
                                                                                                        Office 'o
                                                                                                                      K8%\by
                                                                                                                      .
                                                                                                                          A   s aI    the
                                                                                                                      ,gmdlf é)1)¢¥\8°°rd=
                                                                                                                          4:




          Joseph A. Cullen, Jr., ESQUIRE                                        Atforneysjbr 1'la in!gTff2 1£84al
                                                                                                              ofu » % *et
                                                                                                               GW $019718              'I pm
                                                                                                                                       <?

          Identification No.: 82167                                                                               \33
                                                                                                                     9.              5"
          777 Township Line Rd. 11-120                                                                                       i8
                                                                                                                      ` \SQFQQ3/
          Yardley, PA 19067
          Telephone: (267)907-9600
          Facsimile: (267)907-9659
          e-mail: cullen Cl sta!&§.tz1rk.c0n;



          Robert Sokolove                                                  : COURT OF C()MMON PLEAS
                                                                           : PHILADELPHIA COUNTY
                     VS.                                                      July 'I`erm, 2019
                                                                              No. 03491
          Continental Tire the Americas LLC
                                                                           : CIVIL ACTI()N LAW
                     and

          Tire Rack

                                N()'llICE                                                           AVISO PARA DEFENDER

           YOU 1-mvr-: BPI-:N Sllfil) IN C()l}R'l'. lllyou wish lo dclbnd            U8'lll€D HA SID() l)l.=MAND,\I)O/A FN LA COR'Ill:. Si used
against the claims sci lbrlh in the lbilowing pngcs. you must lake action       dcsca dclizndcr conley In dcmanda pueslas on las siguicnles lniginns,
within lwcniy (20) days nllcr this Complninl and Notice arc served. by          used licncn we lomnr nccién dcnlro vcinlc (20) dins dcspués we
cnlcring in wrillcn uppcaruncc personally or by allorncy and tiling in          cola Amanda y Aviso cs scrvicio, con clll1*ando or cirilo Una
writing with the Coull your <lcllenscs or ohicclions to the claims set l`orth   apnrcncia pcrsolmalnmcnlc o por un abogudo y archivulldo or cirilo
against you. You are warned that in you ['til to do so the case may                                           .
                                                                                con la Corlc Sus defenses o objcciones  a las dcmandas
                                                                                                                                 a     puestas cn ala
pmccccl without you and ajudgmcnt may be entered against you by the             contra used. Used cs advcrlido quo Si 131110 do haccrlo el czlso puede
Court without further notice fOr any money claimed in the Complaint or          proccdcr sin used y un jaxganlicnlo puede ser cnlmdo contra used
for any other claim or relief requested by the l'laintifll`. You may lose       por la Corte sin mis aviso por cuulquicr dinero 1'cclumado on In
money or property or other rights important to you.                             l)crmanda o por cualquicr otro reclamo o alive solicitado pot'
                                                                                l)e1nundumc. Usted puede perder clinero o propiedud o otros derechos
          YOU Si-l()UI,D 'rAn[: 'I`l~llS PAPFR TO yolm I.Awyli=Iz               importune: para used.
AT ONCF. IF YOU D() N()'l` HAVl~` A LAWYFR, G() 'to OR
l*[l r PIIONI II-ll orrlcl gl 'I l`oRlll BVI OW Tl-IIS ()I'FICF                      lJS'llEI) DEBE l,l,1=.vl81z Es'r18 PAPIEI. A SU ABOGADO
CAN pmovlor-' YOU WITH INI"ORMA'IllON I\B()U'I` HIRING A                        ENSI£(}UI1)A. Sl l)S'llHD N() 'VIENII UN ABOGADO. VAYA O
LAWYFR.                                                                         LI.AMli POR 'l`I°ll,li1:0)() l.A OFICINA l-ll..IA[)A AQUI ABAJO.
                                                                                1=s'rA OFICINA l'Ul5DlE pRc)vl=1slzla C()N INFORMACION DE
        IP YOU CANNOT A1=l=olu> 'l°() I-1IRF A LAWYFR. 'l`l~llS                 COM() <:c)nsl'aGullz UN ABO(llAI)().
OFFICII MAY BE ABl,[~` ' t o l>1u)v11)l= YOU Wl'lll
lNF()RMA'llI()N AB()U'l` AGFNCIES 'r1 lA'r MAY Ol-'I-ll'-'R l,liGAl.                sl US'llll-'D N() 1>1mI)l1: PAGARLE A UN ABOGAD() ESTA
SHRVICFS 'to ELlGlBl.l8 PERSONS AT A Rl'DlJCFI) FFF1 OR N()                     OFICINA l' UliDli 1>1<ovFnRI% INFOMRACION ACERCA
I:1€1:.                                                                         AGENCIAS QUF PUHDAN OFRFC["R 0l='Rvl(:los 1.l2c;AI, A
                                                                                Pl-IRS()NAS l':l.lGlII$I..l' /\Q UN l~l()N()RARI() luslnuclno O
                l>l-lu,AI>I2l.l>1-HA BAR ASS()ClA'lll()N                        (iRA'lllS.
                         LAWYER Rlil'l-IRllAl, ANI)                                          ASOCIACION DI' l.lCliN(.llADOS l)l8 l=I1,A1)I:I.I=IA
                           lnl=oRMA'l'lon sr=Rvl('I2                                                 SERVICI() DE Rlil'l"RliNCIA
                               One Reading Ccnlcr                                                        INFORMACION LEGAL
                     I'lliladclphiu, Pennsylvania 19107                                                      One Reading Center
                         'l`cluphone: (2 l5)238-1701                                                 Filudclfia. l'ennsylvnnizl 19107
                                                                                                          'l`clcfono: (215)238-1701




                                                                                                                               Case ID: 190703491
     Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 33 of 47




8'IIARK & STARK, P.C.
Joseph A. Cullen, Jr., ESQUIRE                            ArtuI'Ileys./bI' I'l1ri/:Ii/f'
Identification No.: 82167
711 Township Line Rd. #120




Robert Sokolove                                   : COURT OF COMMON PLEAS
376 David Drive                                   : PHILADELPHIA COUNTY, PA
Langlmorne, PA 19047
                                                   July 'l`e1°m, 20] 9
         vs.
                                                    No. 03491
Continental Tire the Americzxs LLC
1950 Continental Blvd.                            : CIVIL ACTION - LAW
Clial'lotle, NC 28273

         and

Tire Rack
7101 Vorden Parkway
South Bend, IN 46628


                                             COMPLAINT


         I.       Plaintiff, Robert Sokolove, is an adult individual residing at 376 David Drive,

Langhorne, Bucks County, Pennsylvania.

         2.       Defendant, Continental Tire the Americas LLC (he1'einaf'te1' l'e[ler1'ed to as

"Continental"), is a corporation with its principal place of business located at 1830 MacMillan

Park Drive, Fort Mill, South Carolina 29707 and is engaged in the research, design, testing,

development, manufacture, export, marketing, advertisement, distribution, sale of tires and




                                                     1
4826-3336-0296, v. 1
                                                                                              Case ID: 190703491
     Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 34 of 47




otherwise placed into the stream of commerce the tires. in Philadelphia County and throughout

the world .

         3.       Defendant Tire Rack, is a corporation with its principal place of business located

al 7101 Vorden Parkway, South Bend, Indiana 46628 and is engaged in the marketing,

advertisement, distribution, sale of and otherwise placed into the stream of commerce tires for

motor vehicles, in I'hiladelpllia County and throughout the wol'ld.

         4.       On and prior lo August 2, 20 l7. and all relevant times herein, the Continental was

21 corporation authorized to conduct business in the Commonwealth of Pennsylvania and in fact

doing and transacting business in the City and (`ounly oIIPhiladelphia, Commonwealth of

Pennsylvania.

         5.       On and prior to August 2, 2017, and all relevant limes herein, Defendant, Tire

Rack was engaged in the sale and distribution of tires and accessories in Philadelphia County and

throughout southeastern Pennsylvania.

                                   .IUR1S1)IC'1'ION ANI) V_ENUE

         6.       Jurisdiction and venue are proper in this Court because each defendant regularly

advertises in, ships products to and sells products in Philadelphia County and each clefendanl

regularly conducts business in Philadelphia County through employees, agents or other

1'ep1'ese11lalives.


                                           BACKGROUND

         7.       Defendants Continental and Tire Rack collectively and in concert were

responsible for researching, designing, testing, developing, exporting components and/or

importing components to the United States, manu IlaclLlri11g, assembling, marketing, advertising,


                                                   2
4026-3336-0296. v. 1
                                                                                           Case ID: 190703491
     Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 35 of 47




disuibuting, selling and placing into the stream of commence a subject tire relating to this

incident.

         8.       Deliandant distributor Tire Rack sold the subject tires to Plaintiff, Robert

Sokolove on March 15, 2016 via the inlemct.

         9.       Defendant Continental expected the tires to reach the user in the same condition it

was in when it leli their custody and control.

         10.      The subject tire was installed on Plaintiff"s vehicle, a 2011 Jaguar XK, at

Rehobalh Auto Repair in the Spring of20l6.

          11.     Plaintiff maintained his motor vehicle in El condition which was without

substantial change from its condition when it left the custody and control of the defendalmts.

         12.      Un August 3, 2017, at 3:25 PM, Plaintiff was operating his 20] l Jaguar XK in a

westerly direction on 1-76 located in Charleston Township, Chester County, Pennsylvania.

         13.      When suddenly, the front end of PlainlifPs vehicle began to shake and he lost

control of his vehicle, lravellirlg onto the north berm of 1-76, stril<ing a tree stump with the I'1'on1

end of the vehicle, overturing once and coming to a final rest facing east on the north berm of I-

76. The I3'ont tires had fallen off the fi'onl of the vehicle.

         14.      Plaintiff sustained severe and permanent injuries including but not limited lo

[°`ractured Lumbar (L2), Separated Left Shoulder, Torn Right Meniscus requiring surgery, and

back injury.

         15.      Plaintiff' has shelTered 8. loss Of' earnings and/or earning capacity and will sL\1'{'e1'

same for an indefinite time into the future to his great detriment and loss.




                                                       3
4826-3336»0296. v. 1
                                                                                                   Case ID: 190703491
     Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 36 of 47




         16.      Plaintiff has incurred substantial medical expense as a result of medical treatment

in the past and will require medical treatment for the rest of his life, thereby incurring substantial

medical expenses in the future.

         17.      As a direct and proximate cause of Defendants' conduct and the defectiveness of

Deiiendants' product, Plaintiff has suffered pain, discomfort, frustration, embarrassment, loss of

enjoyment of life's pleasures, an inability to attend lo usual and daily activities and will sufI'er

same fox' the rest of his life.

         18,      As a direct and proximate cause of [)e[lendaIus' conduct and the defbclivcness of

Defendants' product, Plaintiff will require zxddilional medical care for the rest of his lille, to his

great detriment and loss.

                                                COUNT I
                                         STRICT LIABILITY

                                        ROBERT S()K()LOVE
                                                    L
                C()N'llINEN'IIAL TIRE THE AMERICAS LLC ANI) TIRE RACK


         19.      The allegations of pa1'ag1'apI1s l th to u oh 18 as well as all subsequent paragraphs

are incorporated in Count I by re{'erence.

         20.      Defendants manuI'actu1'ed, supplied, wa1'1'amed, sold and placed on the market and

into the stream of commerce a defective and unreasonably dangerous product, knowing that the

tires would reach consumers without substantial change in the condition in which it was sold and

that, at the time the tires left Defendants' control, they were defective and in an unreasonably

dangerous condition.




                                                     4
4826~3336-0296, v. 1
                                                                                              Case ID: 190703491
     Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 37 of 47




         21.      When the Defendaxmls reseal'ched, designed, tested, developed, 1namlfaclu1'ed,

supplied, warranted exported, imported, assembled, marketed, advertised, distributed and/or sold

the tires, they were aware of the defective condition.

         22.      The Dcfendams and at the time of mumlllacture of the tires knew the product

posed a serious and imminent danger to the lives and safety of' motor vehicle drivers.

         23.      The Defendants and the tire manufaculning industry have known, and knew al the

time of mallufaclul'c of the subject tires, that Zi safe tire, free from defect, must contain effective

and adequate warnings to prevent harm to motor vehicle drivers.

         24.      The aforementioned tires were not safe f`or its reasonably I`o1'esceablc uses.

         25.      The aforementioned tires were defective and unsafe in that when installed and in

use on the PlainlifI"s vehicle, [Br its reasonably foreseeable uses, it subjected Plaintiff' to serious

injuries when the afbremenlioned product was used in an intended and lbresccablc manner. The

tire's defects as well as the Defendants' failures include, but are not limited lo, as follows:

                  (21)   designing, manufacturing, assembling, marketing, selling and
                         distributing tires that failed to function in an intended and
                         foreseeable manner causing the tire to blow out,


                  (b)    designing, mamlfaclu1°ing, assembling, marketing, selling and
                         distributing defective tires likely to malfunction during foreseeable
                         use,


                  (c)     The tire is dcfbclivc: in design because it is likely lo become
                          damaged and Mil;

                  (ii)   The tire is defective in design because it lost ability
                         to peribrm safely and electively during the expected and ordinary
                         useful life of the tire, and contained no warnings to the
                         operator to inspect prior to each and every use,

                  (C)     Such other acts or omissions as may be ascertained through discovery, or

                                                     5
4826-3336-0296, v. 1
                                                                                             Case ID: 190703491
     Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 38 of 47




                          as may be dcnwnswated by the evidence adduced at trial.

         26.      Defendants are strictly liable to TlaiMif'lk pursuant to Section 402A of the

Restatement (Second) of Torts.


         27.      The defective condition of the tires was the factual cause ol'Plaintifils August 2, 20 17

crash and life threatening injuries.

         28.      Defendants failed to adequately lest the product prior lo manuI'aclurel', marketing,

distributing and failed lo lest the product subsequent lo assembling.

         29.      I)eibndant Continental failed lo adequately insu'ucl Defendant, Tire Rack to

visually inspect the tires for damage prior to the sale of the defective tires to Plaintiff.

         30.      Defendant, Tire Rack failed to adequately visually inspect the tires at the time of

sale and installation.

         31.      Defendants failed to adequately visually inspect the tires immediately prior to

delivery lo the Plaintiff.

         32.      Defendants' failure to pel'florm adequate testing, inspections and give adequate

and appropriate inflormalion, warning and directions was a direct and proximate cause of the

severe and permanent injuries sustained by Plains f'i'.

         33.      Upon information and/or belief, when the tires were manufactured, the

Defendants had the technological capability to inspect them.

         34.       At all times 1'ei'e1'enced herein, Defendalmts were acting as agents and employees of'

each other and were acting within the scope, purpose and authority of that agency and

employment with Full knowledge, permission and consent of` each other Defendant.



                                                     8
4826-3336-0296, v. 1
                                                                                               Case ID: 190703491
     Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 39 of 47




         WI-IEREF()RE, Plaintiff demandsjudgnwnt against De&ndanls for damages, in

amounts in excess of the jurisdictional limits.

                                               COUNT II
                                            Nl§GLI(}ENC_E

                                        R()BER'l` SOI(()I.,()VE
                                                    L
                C()N'llINEN'IIAL TIRE TI-IE AMERICAS LLC ANI) TIRE RACK


         35.      The allegations of paragraphs 1 tln'ougll 34 and all subsczquenl parag1°aplls are

incorporated by reference as if fully set forth herein.

         36.      PlainlifI"s crash and injuries were caused by the negligent and reckless conduct of the

Dclizndants in researching, testing, designing, developing, manufacturing, importing, marl<eting,

advertising, disu'ibuling, assembling and selling lhc tires and by engaging in the following negligent

and reckless conduct:

                  (H)    Failing to design a safe and effective tire,

                  (b)    Carelessly and negligently selling and distributing a tire that was
                         not safe and was defective;

                  (c)    Carelessly and negligently selling and distributing a tire
                         which contained defective, malfunctioning materials,

                  (cl)   Carelessly and negligently selling and distributing tires
                         that would not unexpectedly malfunction while in operation,

                  (e)    Carelessly and negligeMly selling and distributing a tire that lacked
                         adequate or any warnings as to the safe operation and reliability of
                         use Of' the tire.

                  (t)    Carelessly and negligently selling and distributing a tire that could
                         become unreasonably dangerous given their unreliability,




                                                     7
4026-3336-0296, v. 1
                                                                                             Case ID: 190703491
     Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 40 of 47




                  (8)    In breach of their duty, negligently incorporated into the design and
                         manufacture of a tire that could not stand up to normal
                         usage, failed to design, develop, manuiaclure, market, sell and
                         distribute the tire such that it would not injure users/drivers,

                  (11)   Such other acts or omissions constituting carelessness, negligence,
                         recklessness and gross negligence as may be ascertained through discovery, or
                         as may be dennonstrated by the evidence adduced at trial.

         37.      Defendants failed to adequately test and/or visually inspect the product

prior to manu{'aclu1°e, marketing and distributing, and failed to lest the product subsequent

lo assembly and/or immediately prior to delivery lo the I'lainlil'I'.

         38.      Dci'endanls` failure to pe1~fo1'm adequate testing and to give adequate and

appropriate inl'o1'mation, warning and directions was a direct and proximate cause of the

severe and permanent injuries sustained by Plaintiff'

         39.      At all times referenced herein, Defendants and each of them were acting as

agents and employees of each of the other DefendaImls and were acting within the scope,

purpose and authority of that agency and employment and with Full knowledge,

pel'mission and consent of each other Defendant.

         WI-IEREFORE, Plaintiff demands judgment against Dei'endants [Br damages in

amounts in excess of the jurisdictional limits.




                                                    8
4826-3336-0296, v. 1
                                                                                             Case ID: 190703491
       Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 41 of 47




                                           COUNT III

         BREACI-I OF WARRANTY, IMPLIED ANI) EXPRESS WARRANTIES OF
          MERCJI-1AN'1'ABIL1'1'Y ANI) FITNESS FUR A PARTICULAR PURPOSE

                                        ROB]*1R'l` soI<o1,0v1<<
                                                    Y.:
                C()N'llINEN'llAL TIRE 'l`I~IE AMERICAS LLC ANI) TIRE RAQ3


         40.      The allegations of pa1°agraph0 1 through 39, as well as all subsequent paragraphs

are incorporated by reference as if Iiilly set forth.

         41.      At some time prior to the date of purchase by Plaintiff, Defendants expressed

warranties that the subject tires were safe for use for the purposes intended and wel'c of

melchantable quality.

         42.       At some time prior to August 2, 2017, Dcfcndzmls expressly and impliedly

wa1'1~amed by implication that the tires were was reasonably Ht for the purposes intended and was

of mel'chantablc quality.

         43.      Said 1'ep1'esenlalions and warranties set forth in the preceding two paragraphs form

part of the basis of the bargain for the sale oflthe tires and were relied upon by Plaiiiliffs.

         44.      That in truth and in fact, said repl'esentations and said warranties were false.

         45.      As a direct and proximate result of the aforesaid breach of express and implied

warranties, Plaintiff' sustained the injuries and damages set fbrlh above.

         46.       Al all times referenced herein, Defendants and each of them were acting as agents

and employees of each of the other Defendants and were acting within the scope, purpose and

authority of that agency and employment and with full knowledge, permission and consent of

each other Defendant.


                                                     9
4826-3336-0296, v. 1
                                                                                              Case ID: 190703491
        Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 42 of 47




         WI~IEREF()RE, Tlaintif'f de111a11ds judgnmenl against dellenda\nls for damages in amount

in excess of the jurisdictional limits.




                                                      Respectfully submitted:

                                                      STARK & STARK, l).C.



                                                      .
                                            _ _ / B Y~ IoS@Dl1  AZ UIC11 Jr.
                                                           _._..-_




                                                      A IloI'ney.s'./8)1' P/aim/i/x4

Dale:




                                                 10
4826-3336-0296, v. 1
                                                                                         Case ID: 190703491
     Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 43 of 47




                                          VERIFICA'III()N.

         I Robert Sokolove hereby states that he is the Plaintiff in this action and verifies that the

statements contained in the foregoing (`omplaint are true and correct to the best of his

knowledge, information and belieii The undersigned understands that the statements contained

therein are made subject to the penalties of I8 l'a.C.S. Section 4904, relating to Lll1swol°lt

falsiiicatiou to authol'itics.




                                                        ROBE        SOK.9)LOVE




                                                                J




                                                   11
4826-3336-0296, v. 1
                                                                                             Case ID: 190703491
      Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 44 of 47




                                                                                  **_1!QI8
MARSHALL DENNEHEY WARNER                                              Filed 44    4   .: :_           the
COLEMAN & GOGGIN                                                    Office    be ~- Ju81I" 4.49 I I cords
BY: KEVIN E. HEXSTALL, ESQUIRE                          Attorneys for D@2°e9)§l'at=\             ,ft Q74
                                                                                                 It . * /I
                                                                                                           @
                                                                                                           by] am
                                                                             \~»   '
                       8 l 248                          Continental Tire th§\@nL
                                                                             " _..*_       -' 4 .,-.* iv
              I I . in<Ry, ESQUIRE                                                     °-'H mm w

                       206530




                                                        COURT OF COMMON PLEAS
ROBERT SOKOLOVE                                         PHILADELPHIA COUNTY
    Plaintiff
                                                         JULY TERM, 2019
              v.
                                                                  3491
CONTINENTAL TIRE THE AMERICAS LLC
                                                        CIVIL ACTION - LAW
              and

TIRE RACK
      Defendants


                                 ENTRY OF APPEARANCE

OFFICE OF JUDICIAL RECORDS:

       Kindly enter our appearance on behalf of Defendant, Continental Tire the Americas LLC,

in the above-captioned matter.


                                          MARSHALL DENNEHEY WARNER
                                          COLEMAN & GOGGIN


                                           7(ew'n .75 7~/eycyfa
                                          KEVIN E. HEXSTALL, ESQUIRE
                                          MOHAMED N. BAKRY, ESQUIRE
                                          Attorneys for Defendant,
                                          Continental Tire the Americas LLC




                                                                                                Case ID: 190703491
Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 45 of 47




   EXHIBIT B
                            Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 46 of 47




From:                                              Tom Tyler <Tetyler@dpt-law.com>
Sent:                                              Friday, October 25, 2019 11:25 AM
To:                                                Headstall, Kevin E.
Subject:                                           RE: Sokolove vs Continental Tire the Americas LLC and Tire Rack



Mr. I-Iextall:

Thank you for your email. My client, The Tire Rack, Inc., consents to and agrees to removal of this case to the
United States District Court Easter District of Pennsylvania.

Regards,
Tom Tyler
Telephone (215) 732-3755 (ext. 207)
Davis, Parry & Tyler, P.C.
                                  I
                                   E
DAVIS* I'/LRRY"llY],.ER
123 South Broad Street
Suite 2102
Philadelphia, PA 19109-1024

From: Headstall, Kevin E. [mailto:KEHexstaII@MDWcG.com]
Sent: Thursday, October 24, 2019 1:35 PM
To: Tom Tyler
Subject: Sokolove vs Continental Tire the Americas LLC and Tire Rack

Mr. Tyler,

As you are aware, I am counsel for Continental Tire the Americas LLC in this matter. Please confirm that your client, Tire
Rack, consents to and agrees to removal of the case to the United States District Court Eastern District of
Pennsylvania. Thank you.


      1
     1.uliu I *I;-.'
                        I
                        .
                              'mi-I
          * - - * - *                     .|
                                               -   .l

                  ;              -I..
                 l.




                        Kevin E. Headstall               2000 Market St.
                                                        Suite 2300
                               Alforney at Law          Philadelphia, PA 19103
                               M | e-mail | website     Direct: (215) 575-2642
                                                        Main:     (215) 575-2600
                                                        Fax:      (215) 575-0856



This e-mail transmission and any documents, files or previous e-mail messages attached to it are confidential and are protected by the attorney-client privilege
and/or work product doctrine. If you are not the intended recipient or a person responsible for delivering it to the intended recipient, you are hereby notified that
any review, disclosure, copying, dissemination, distribution or use of any of the information contained in, or attached to this e-mail transmission is STRICTLY
PROHIBITED. If you have received this transmission in error, please immediately notify me by forwarding this e-mail to KEHexstalI@MDW CG.com , or by
telephone at (215) 575-2642 and then delete the message and its attachments from your computer.
                                                                                   1
         Case 2:19-cv-05049-NIQA Document 1 Filed 10/28/19 Page 47 of 47




                                  CERTIFICATE OF SERVICE

         A copy of the for(-:going Notice of RemovaI was served this day by email and regular U.S.

mail, postage prepaid, upon the following:

         Joseph A. Cullen, Jr., Esquire
         Stark & Stark, P.C.
         777 Township Line Rd. #120
         Yardley, PA 19067-5559
         jcullen@starl<-sta1'k.com

         Attorney./br PIc1inru'f Robe1'f Sokolove


         Thomas E. Tyler, Esquire
         Davis, Parry & Tyler, P.C.
         123 South Broad Street, Suite 2102
         Philadelphia, PA 19109-1024
         tetvler@dpt-law.com

         Afrorneyfor Defendant Tire Rack


                                        MARSHALL DENNEHEY WARNER
                                        COLEMAN & GOGGIN


                                        B Y:        4
Date :   I4/2914
